Citation Nr: 1106455	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  04-39 180	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Whether the severance of service connection for a 
prostatectomy due to adenocarcinoma, effective June 1, 2004, was 
proper.

2.  Whether the severance of service connection for right 
orchiectomy, effective June 1, 2004, was proper.  

3.  Whether the severance of service connection for major 
affective disorder with depression, effective June 1, 2004, was 
proper.

4.  Whether the severance of service connection for loss of use 
of a creative organ, effective June 1, 2004, was proper.  

5.  Whether the discontinuance of a total disability rating for 
compensation based on individual unemployability, effective June 
1, 2004, was proper.

6.  Whether the severance of eligibility to Dependents' 
Educational Assistance, effective June 1, 2004, was proper.  

7.  Whether the severance of special monthly compensation based 
on loss of use of a creative organ, effective June 1, 2004, was 
proper.


REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESSES AT HEARING ON APPEAL
Veteran and W.E.
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1965 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in March 2004 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2005, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
the record.

Thereafter, as a result of the decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006), the Secretary of VA stayed claims of 
service connection based on exposure to herbicides, including 
Agent Orange, by Veterans who served in the territorial waters, 
but not in the Republic of Vietnam.  Chairman's Memorandum, No. 
01-06-24.  The Hass decision interpreted pertinent VA regulations 
as allowing for a presumption of exposure to herbicides to 
Veterans who served on vessels offshore from Vietnam, whether or 
not they ever set foot in the Republic of Vietnam, triggering 
presumptive service connection for specific cancers.  



This interpretation was contrary to VA's prior interpretation 
that presumption of exposure was afforded only to a Veteran who 
actually set foot in Vietnam.

The Hass decision was appealed to the United States Court of 
Appeals for the Federal Circuit.  The Federal Circuit issued an 
opinion that reversed the Court's decision on May 8, 2008.  Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's 
interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring 
actual service on land in Vietnam).  In January 2009, the United 
States Supreme Court denied a petition for further review.  Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Subsequently, the 
Secretary of VA lifted the stay on cases affected by the Haas 
decision. Chairman's Memorandum, No. 01-09-03.

In February 2009, the Board remanded the case to the RO for 
additional evidence.  


FINDINGS OF FACT

1.  The evidence of record does not establish that the grant of 
service connection for a prostatectomy due to adenocarcinoma was 
clearly and unmistakably erroneous.

2.  The evidence of record does not establish that the grant of 
service connection for right orchiectomy was clearly and 
unmistakably erroneous.

3.  The evidence of record does not establish that the grant of 
service connection for major affective disorder with depression 
was clearly and unmistakably erroneous.

4.  The evidence of record does not establish that the grant of 
service connection for loss of use of a creative organ was 
clearly and unmistakably erroneous.



5.  The evidence of record does not establish that the grant of a 
total disability rating for compensation based on individual 
unemployability was clearly and unmistakably erroneous.

6.  The evidence of record does not establish that the grant of 
Dependents' Educational Assistance was clearly and unmistakably 
erroneous.

7.  The evidence of record does not establish that the grant of 
special monthly compensation based on loss of use of a creative 
organ was clearly and unmistakably erroneous.  


CONCLUSIONS OF LAW

1.  The severance of the grant of service connection for a 
prostatectomy due to adenocarcinoma was improper.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.105(d), 3.307, 3.309 (2010).  

2.  The severance of the grant of service connection for right 
orchiectomy was improper.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.105(d), 3.307, 3.309 
(2010).

3.  The severance of the grant of service connection for major 
affective disorder with depression was improper.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.105(d), 3.307, 3.309 (2010).

4.  The severance of the grant of service connection for loss of 
use of a creative organ was improper.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.105(d), 3.307, 
3.309 (2010).

5.  The severance of the grant of a total disability rating for 
compensation based on individual unemployability was improper.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.105(d), 3.307, 3.309 (2010).

6.  The severance of the grant of Dependents' Educational 
Assistance was improper.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.105(d), 3.307, 3.309 
(2010).

7.  The severance of the grant of special monthly compensation 
based on loss of use of a creative organ was improper.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.105(d), 3.307, 3.309 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  As the decision 
herein is entirely favorable to the Veteran, VCAA compliance need 
not be addressed.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, to include 
prostate cancer, shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).


Veterans who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  "Service in the 
Republic of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Haas v. Peake, 525 F.3d 1168, 1191 
(Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 
3.307(a)(6)(iii) as requiring actual service on land in Vietnam.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected. 
38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a 
nonservice connected condition is proximately due to or the 
result of a service-connected condition the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Once service connection has been granted, it can be severed only 
upon VA's showing that the grant of service connection was 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d); see 
also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997).  

Clear and unmistakable error (CUE) is a very specific and rare 
kind of error.  It is the kind of error in fact or law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that the 
result would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be ipso facto clear and unmistakable.  Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  

The error must be undebatable and of the sort that, had it not 
been made, would have manifestly changed the outcome at the time 
it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell, 3 Vet. App. at 313-14.

When VA seeks to sever service connection, the provisions of 38 
C.F.R. § 3.105(d) impose the same burden of proof that is placed 
on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to 
have an unfavorable decision overturned, except that in making 
the determination of whether severance of service connection is 
proper, the review of the record is not limited to evidence that 
was before the RO at the time the original adjudication was made. 
38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 
566 (1991); see also Graves v. Brown, 6 Vet. App. 166, 170 (1994) 
(holding that CUE is defined the same under 38 C.F.R. § 3.105(d) 
as it is under Section 3.105(a)); Stallworth, 20 Vet. App. at 
488; Daniels, 10 Vet. App. at 480; Venturella v. Gober, 10 Vet. 
App. 340, 342-43 (1997).  

Accordingly, to determine whether CUE was present in a prior 
decision, either the correct facts, as they were known at the 
time, must not have been before the adjudicator (i.e., more than 
a simple disagreement of how the facts were applied) or the 
statutory and regulatory provisions extant at the time must have 
been incorrectly applied.

Facts

In July 1998, the Veteran filed a claim of service connection for 
prostate cancer, which began in 1995.  His DD Form 214N reflects 
that he served in the Navy from October 1965 to July 1969, during 
which he had three years and seven months of foreign or sea 
service.  His last duty assignment was with the fighter squadron, 
VF 151.  His military service awards include the Vietnam Service 
Medal with five campaign stars, and the Republic of Vietnam 
Campaign medal with device.  His military occupational specialty 
was aviation machinist's mate (jet engine mechanic).  He was 
attached to fighter squadron, VF 151.  



Additional service personnel records show that in January 1969 he 
was qualified as Plane Captain on F4-B aircraft.  Further, 
records indicate that he served aboard the USS Constellation 
(CVA-64) from June 1966 to November 1966.  

After service, in May 1996, private medical records show that the 
Veteran underwent a radical retropubic prostatectomy with 
bilateral pelvic lymph node dissection for stage B-I 
adenocarcinoma of the prostate.  In October 1996, 
post-prostectomy impotence was noted.   

In rating decision in October 1998, the RO granted service 
connection for prostatectomy due to adenoma carcinoma with 
associated complications, specifically loss of use of a creative 
organ, based on presumed herbicide exposure.  The RO also awarded 
special monthly compensation based on the loss of use of a 
creative organ.  The RO based its decision on the medical records 
on file, as well as service records showing that the Veteran 
served off the coast of Vietnam aboard the USS Constellation 
while attached to VF-151.  

VA records show that in January 1999 the Veteran's history 
included service in the Navy during the Vietnam era and that the 
Veteran had been sent to Vietnam three times during the conflict, 
but he remained off shore.    

In a rating decision in September 1999, the RO granted service 
connection for chronic right epididymal orchitis with right 
scrotal orchiectomy, as related to the service-connected 
prostatectomy.

In December 1999, VA records show that the Veteran described his 
Vietnam experiences as a crew chief of F4 Phantoms and hat he had 
three tours in Vietnam.  







In a rating decision in February 2000, the RO granted service 
connection for major affective disorder with depression based on 
VA records.  In a rating decision in March 2000 rating, the RO 
granted a total disability rating for compensation based on 
individual unemployability and granted the Veteran basic 
eligibility to Dependents' Educational Assistance on account of a 
total and permanent service-connected disability.  

In April 2002, the Veteran filed a claim of service connection 
for Type II diabetes mellitus due to exposure to Agent Orange.  
VA medical records were then obtained in support of the claim.  
In February 2002, VA records show that the Veteran had three 
different tours in Vietnam.  On VA examination in August 2002, 
the Veteran reported three different tours of nine months each in 
Vietnam (in 1966, in 1967, and in 1968-69).  

Thereafter, the RO was unable to find proof that the Veteran 
actually was on land in Vietnam.  In November 2002, the RO asked 
the Veteran whether he was ever in Vietnam, meaning had he ever 
stepped foot on Vietnam soil.  In December 2002, in response, the 
Veteran stated that he was in Vietnam several times, varying from 
a few days to several weeks.  He stated that his military records 
would substantiate this.  

In December 2002, the Naval Historical Center suggested that the 
RO research the Navy deck logs at the National Archives and 
Records Administration (NARA), given that the ship histories at 
the Naval Historical Center only possessed command history and 
that such reports did not provide information on individuals 
boarding or disembarking a ship, but that deck logs might provide 
such information.  

In January 2003, NARA responded to the RO's request for deck logs 
for the USS Constellation (CVA-64) for the period of June 1966 to 
December 1966, stating that deck logs did not reflect "in-
country" movement.  NARA suggested a request be forwarded to 
U.S. Armed Services Center for Unit Records Research (then known 
as CURR).  


In March 2003, the RO requested the National Personnel Records 
Center (NPRC) to furnish the dates of the Veteran's Vietnam 
service.  In reply, NPRC stated that the Veteran was attached to 
a Navy unit (VF-151) that could have been assigned to ship or to 
shore but that the Veteran's service record provided no 
conclusive evidence of his physically being in-country.  The NPRC 
gave the following dates that, for Department of Defense 
purposes, the unit was credited with Vietnam service:  June 14 - 
July 13, 1966; July 27 - August 31, 1966; September 8 - October 
1, 1966; October 19 - November 9, 1966; August 26 - October 1, 
1967; October 12, 1967; November 4-5, 1967; November 11 - 
December 8, 1967; December 16, 1967 - January 7, 1968; and 
January 15 - February 21, 1968.  

In March 2003, the RO requested documentation from the U.S. Armed 
Services Center for Unit Records Research (i.e., CURR) whether 
the Veteran was actually "in country" in Vietnam.  The RO 
furnished the Veteran's unit of assignment (Fighter Squadron VF-
151, USS Constellation, March 1966 to July 1969), as well as all 
the dates supplied by the NPRC that the Veteran's unit was 
credited with Vietnam service for Department of Defense purposes.  

In July 2003, CURR provided the ship history of the USS 
Constellation for the period of 1966-69, noting that the ship 
conducted combat operations from off the coast of Vietnam during 
that period but that the histories did not document that the ship 
was actually in port in Vietnam or that crew members went ashore 
there.  Further, it was noted that according to NARA and the 
Naval Historical Center, command histories, deck logs, and muster 
rolls/personnel diaries were the only administrative records 
produced by commissioned U.S. Navy ships during the Vietnam war 
that were permanently retained.  These records, however, did not 
normally note individuals arriving or going ashore on a routine 
basis.  Further, although deck logs may indicate aircraft or 
boats arriving/departing, the logs did not list passengers by 
name, unless that individual was a very important person or a 
high-ranking official.  Also, the deck logs did not normally list 
the destinations of the aircraft or vessels.  Logbooks maintained 
aboard river boats or launches were not considered permanent 
records.  

In a rating decision in September 2003, the RO proposed to sever 
service connection for prostatectomy due to adenocarcinoma, right 
orchiectomy, major affective disorder with depression, and loss 
of use of a creative organ; proposed discontinuance of a total 
disability rating for compensation based on individual 
unemployability; proposed severance of eligibility to Dependents' 
Educational Assistance; and proposed severance of special monthly 
compensation based on loss of use of a creative organ.  This 
action was based on a finding that the record did not document 
that the Veteran did not set foot in Vietnam.  

In January 2004, the RO requested documentation from CURR to 
verify the Veteran's claimed in-country service in Vietnam.  The 
RO attached information regarding the Veteran's unit of 
assignment (Fighter Squadron VF-151) and his ship, the USS Coral 
Sea.  The RO asked whether the ship was in port in Vietnam and 
whether crew members from the Veteran's unit went ashore in 
November or December 1967.  In February 2004, the CURR replied 
that it had reviewed the 1967 command histories of the USS Coral 
Sea and Fighter Squadron VF-151, which did not document that the 
ship was in port in Vietnam or that the Veteran went ashore 
there.  CURR also noted that in July 2003 CURR advised that the 
command histories, deck logs, and muster rolls/personnel diaries 
did not document individuals arriving or going ashore on a 
routine basis.  

In a rating decision in March 2004, the RO effectuated the 
proposed severance of the Veteran's disability benefits.  

The Veteran submitted statements of fellow shipmates in July 
2004, in order to establish in-country service in Vietnam while 
serving aboard the USS Coral Sea.  In one statement, one 
individual recalled between 1967 and 1969 their ship pulled into 
a harbor in Vietnam.  Another individual recalled that he was an 
electrician and member of the VF-151 on the USS Coral Sea during 
cruises in 1965 and in 1967-68 to Vietnam.  He stated that he was 
tasked with repairing F4-B Phantom II fighter jets, which 
sometimes did not make it back to the carrier due to combat 
damage or mechanical failure and the aircraft were forced to land 
on an airfield in South Vietnam.  


He stated that the squadron typically sent a crew by helicopter 
to the airbase in order to repair the damaged aircraft.  He did 
not recall that there was a record kept of the men who went to 
shore.  

Additional service personnel records were associated with the 
record.  In a letter of commendation dated in March 1968 to the 
Veteran, the commander of Fighter Squadron VF-151 noted the 
combat operations in the Tonkin Gulf, beginning in July 1967 on 
the USS Coral Sea, to which the Veteran had contributed.  

In email correspondence dated in June 2005 to the Veteran, a 
fellow shipmate identified himself as a quartermaster who kept 
the ship's log.  He never recalled having to record the names of 
any crewmembers that left the ship for any kind of shore 
assignments.  

At a hearing before the undersigned in June 2005, the Veteran 
described his duties in service as that of a crew chief for an F-
4 Phantom.  He indicated that he spent three tours in Vietnam: 
one aboard the USS Constellation from May 1966 to December 1966; 
and two more aboard the USS Coral Sea, from July 1967 to April 
1968 and from September 1968 to April 1969.  He testified that he 
made about five or six trips by helicopter to Vietnam to various 
locations in-country to get aircraft from his squadron airworthy, 
typically staying overnight (i.e., going one day and coming back 
the next day).  He stated that all these trips were made while 
stationed aboard the USS Coral Sea.  He did not recall that his 
trips were ever logged in a book, or that there were any aircraft 
maintenance records kept.  The Veteran's wife, who had met the 
Veteran within a year of his military separation, testified that 
the Veteran had mentioned that during service he had taken short 
trips on land in Vietnam.  

As previously noted in the introduction, this case was stayed on 
account of the Haas decision in 2006.  Then, after the stay was 
lifted in January 2009, the Board remanded the case in February 
2009 to obtain additional evidentiary evidence regarding the 
Veteran's military unit, VF-151. 


In July 2009, the RO requested the Naval History & Heritage 
Command (NHHC) to provide documentation, including unit records 
and lessons learned, for the Veteran's period of assignment 
aboard the USS Coral Sea.  A similar request was sent to NARA in 
March 2010, which responded in April 2010 that such records were 
not in its custody but that NHHC should be contacted.  

Meanwhile, the Veteran in June 2010 submitted an article, 
obtained via the internet, pertaining to the USS Coral Sea during 
the time he was aboard, which described its operations while in 
the Gulf of Tonkin.  In a statement, the Veteran recalled helping 
to off-load F-4 Phantoms onto barges at some base in the Gulf of 
Tonkin.

In August 2010, following three separate requests for 
information, NHHC responded with copies of the pertinent command 
history reports from VF-151, for the years of 1967-1969.  The 
records, originally stamped as "confidential" and then later as 
"declassified," described, among other things, the inland 
strikes made by its F4-B Phantom jets on key military targets in 
Vietnam and the losses suffered by the squadron during the combat 
operations.  Also noted were the total numbers of combat sorties 
flown and the numbers, in tons, of ordnance expended.  There were 
rosters of the officers, including those missing in action.  The 
reports did not furnish names of the aircraft maintenance crew, 
or document operations that involved sending aircraft mechanics 
from the squadron to repair aircraft in Vietnam. 

In a statement in October 2010, the Veteran asserted that 
although he was unable to prove that he personally was on land in 
Vietnam, the evidence submitted in the form of shipmate 
statements and other documentation (e.g., responses from CURR 
noting that deck logs, etc., did not normally annotate the 
arrival from/departure to individuals going ashore or list 
passengers of aircraft or boats arriving from/departing to shore 
by name) should be sufficient to show "reasonable doubt."  






Analysis

The Veteran disagrees with the RO's severance actions, asserting 
in statements and in testimony that while on the USS Coral Sea he 
was sent to Vietnam on several occasions to repair aircraft that 
were unable to return to the ship.  He states that he was unable 
to produce documentation of his trips to shore because the crew 
did not sign the ship's log when going to shore.  A statement 
from an individual who also served at that time in the Veteran's 
fighter squadron, VF-151, stated that crew members were usually 
sent by helicopter from the ship to Vietnam to repair and service 
aircraft.  

The attempts to substantiate the Veteran's assertions that he was 
in Vietnam through requests to CURR, now known as the U.S. Army 
and Joint Services Records Research Center (JSRRC), did not 
produce any specific documentation to show that the Veteran, or 
any other aircraft crewmembers of the fighter squadron, VF-151, 
to which the Veteran was attached while serving aboard the USS 
Coral Sea, had duty or visitation in Vietnam.  Rather, CURR/JSRRC 
responded in July 2003 and February 2004 that the records of 
command histories, deck logs, and muster rolls/personnel diaries 
did not document such actions.  Nevertheless, CURR/JSRRC and the 
Veteran's service personnel records did show that the Veteran's 
squadron, while aboard the USS Constellation and USS Coral Sea, 
was located off the coast of Vietnam and performed military 
operations, including a great many combat sorties, over Vietnam.  
The squadron also sustained many casualties during the combat 
sorties.  Although there are no ship or squadron history that 
documents that the Veteran went ashore in Vietnam, the Veteran's 
statements and testimony about being in Vietnam to repair downed 
squadron aircraft are consistent with the statements of shipmates 
who described the operations of aircraft maintenance crewmembers 
for squadron, VF-151, and who indicated the lack of record 
keeping of such duties as going ashore to repair squadron 
aircraft. 





In September 2003, the RO proposed to sever service connection 
for prostatectomy due to adenocarcinoma, right orchiectomy, major 
affective disorder with depression, and loss of use of a creative 
organ; proposed to discontinue a total disability rating for 
compensation based on individual unemployability; and proposed to 
sever eligibility to Dependents' Educational Assistance and 
special monthly compensation based on loss of use of a creative 
organ.  

The Veteran was notified of the proposed severance by a letter in 
September 2003, which also notified him that he could request a 
hearing within 30 days and submit evidence within 60 days of the 
proposed severance and discontinuance actions.  The RO then 
issued a rating decision in March 2004, effectuating the proposed 
actions, effective June 1, 2004, which was the day following the 
last day of the month in which the 60-day period from date of 
notice of the rating decision expired.  38 C.F.R. § 3.105(d).

In short, the RO satisfied the procedural requirements of 38 
C.F.R. § 3.105(d).  Accordingly, the remaining issues are whether 
the severance and discontinuance actions were proper in 
accordance with the applicable law and regulations.  Although 
this case involves seven distinct issues, the Board notes that a 
favorable determination with regard to one issue - whether the 
severance of service connection for a prostatectomy due to 
adenocarcinoma, effective June 1, 2004, was proper - will 
determine the outcome of the other six issues, which comprise 
disabilities or involve entitlements that are secondary to or 
associated with the award of service connection for prostate 
cancer.  Accordingly, the Board will concentrate the discussion 
on the prostate cancer issue.  

As noted above, the evidence must establish that the grant of 
service connection for a prostatectomy due to adenocarcinoma was 
clearly and unmistakably erroneous with the burden of proof on 
VA.  38 C.F.R. § 3.105(d).  In other words, the evidence must be 
undebatable that the Veteran did not meet the criteria for an 
award of service connection.  



This is a much higher burden of proof than that which is 
necessary for simply denying a claim of service connection, that 
is, the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this, it is clearly established that the Veteran incurred 
prostate cancer with associated conditions including right 
orchiectomy, loss of use of a creative organ, and major affective 
disorder with depression.  As the claim for service connection 
was based on herbicide exposure, the only remaining question is 
whether he actually served in Vietnam, and, as such, herbicide 
exposure may be presumed.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

While the DD Form 214N reflects that the Veteran had foreign 
and/or sea service in excess of three years and that he received 
such awards as the Vietnam Service Medal and Republic of Vietnam 
Campaign Medal, service personnel records associated with the 
claims file do not contain any actual documentation that the 
Veteran served in Vietnam.  Rather, the records show service 
aboard the USS Constellation followed by service aboard the USS 
Coral Sea, during which the Veteran participated in support of 
combat operations with Fighter Squadron, VF-151.  His duties as 
an aircraft mechanic were not verified by the Naval Historical 
Center, NPRC, NARA, CURR/JSRRC, or NHHC as involving visitation 
in-country, in Vietnam, as claimed by the Veteran in statements 
and testimony.  

Nevertheless, in the absence of any evidence which disproves the 
Veteran's assertion that his military service included visits to 
Vietnam, or renders such assertion not credible, the Board cannot 
find that it is undebatable that the Veteran's service did not 
include visitation to Vietnam.  The Board finds that the 
Veteran's statements and testimony of service on the land of 
Vietnam to be credible.  He has been consistent in relating the 
circumstances of his Vietnam service, that is, going ashore in 
Vietnam by helicopter to repair downed squadron aircraft.  





The record shows that Veteran's squadron, VF-151, flew hundreds 
of combat sorties over Vietnam and sustained casualties, so that 
the purpose of the Veteran's visits to Vietnam is entirely 
plausible.  Moreover, his assertions about his duties on shore 
and the reason that such assignments were not recorded in ship 
logs have essentially been corroborated by statements of 
shipmates who served with him.  The one inconsistency in the 
record that has been identified is the Veteran's December 2002 
statement of having spent time in-country for a few days to 
several weeks at a time, whereas at his June 2005 hearing the 
Veteran stated that when he went ashore he typically stayed 
overnight and returned to the ship the next day.  In the Board's 
view, however, this singular contradiction is not sufficiently 
glaring to deem his statements, as a whole, untrustworthy.  More 
than 40 years have elapsed since his Vietnam service so that his 
memory may be compromised somewhat as to duration of time, but 
his recall as to whether or not he actually left his ship and 
went ashore to Vietnam to repair aircraft is an occurrence that 
is considered to be more accurately remembered.  

Accordingly, as it is shown that the Veteran has undergone a 
prostatectomy due to adenocarcinoma that resulted in associated 
complications and secondary conditions, and as there is not clear 
and unmistakable evidence that the Veteran did not have service 
in Vietnam, severance of service connection for prostate cancer 
is not warranted.  38 C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309.

After a careful review of the evidence, the Board finds that the 
high evidentiary burden of showing clear and unmistakable error 
in the grant of service connection for prostate cancer, with 
associated conditions, has not been met in this case.  In short, 
while the record contains no definitive evidence showing that the 
Veteran performed active service in the Republic of Vietnam, 
there is no clear and unmistakable evidence showing that he did 
not have such service.  






Furthermore, where the Veteran's statements of visitation, albeit 
brief, in-country, in Vietnam, including those statements made 
under oath at a hearing before the undersigned, are viewed as 
credible, the Board finds that the grant of service connection 
was not clearly and unmistakably erroneous because there is a 
factual basis to support the grant of service connection, that 
is, competent and credible evidence that the Veteran went ashore 
in Vietnam as part of his duties as an aviation mechanic in 
fighter squadron, VF-151, to repair downed squadron aircraft. 

Although NPRC and other Federal agencies were unable to determine 
whether the Veteran had in-country service in the Republic of 
Vietnam, the Federal custodians did report that the ship's 
records do not typically document the departure or destination of 
individuals who leave the ship, which is consistent with 
statements given by the Veteran's shipmates.  While the responses 
of the NPRC and other Federal agencies are evidence that the 
Veteran's service in Vietnam could not be confirmed, the evidence 
is not sufficient to overcome the burden of showing by clear and 
unmistakable evidence that the Veteran did not set foot Vietnam.

As service connection is restored for a prostatectomy due to 
adenocarcinoma, the evidence of record does not clearly and 
unmistakably support the severance of service connection for 
right orchiectomy, major affective disorder with depression, and 
loss of use of a creative organ, and the severance of special 
monthly compensation on account of loss of use of creative organ, 
which are all secondary to the prostate cancer.  Neither does the 
evidence clearly and unmistakably support the discontinuance of a 
total disability rating for compensation based on individual 
unemployability nor the severance of the Veteran's eligibility to 
Dependents' Educational Assistance, which are benefits awarded 
based upon the service connection for prostate cancer.  

Considering the evidence of record in light of the legal standard 
for severance of service connection, the Board finds that service 
connection was improperly severed and service connection for 
service connection for prostatectomy due to adenocarcinoma, right 
orchiectomy, major affective disorder with depression, and loss 
of use of a creative organ are restored.  
And the following benefits are also restored a total disability 
rating for compensation based on individual unemployability, 
eligibility to Dependents' Educational Assistance, and special 
monthly compensation based on loss of use of a creative organ.

ORDER

Severance of service connection for a prostatectomy due to 
adenocarcinoma, effective June 1, 2004, was improper, and service 
connection is restored.

Severance of service connection for right orchiectomy, effective 
June 1, 2004, was improper, and service connection is restored.  

Severance of service connection for major affective disorder with 
depression, effective June 1, 2004, was improper, and service 
connection is restored.

Severance of service connection for loss of use of a creative 
organ, effective June 1, 2004, was improper, and service 
connection is restored.  

The discontinuance of a total disability rating for compensation 
based on individual unemployability, effective June 1, 2004, was 
improper, and an award of a total disability rating for 
compensation is restored.

Severance of eligibility to Dependents' Educational Assistance, 
effective June 1, 2004, was improper, and eligibility is 
restored.  

Severance of special monthly compensation based on loss of use of 
a creative organ, effective June 1, 2004, was improper, and 
special monthly compensation is restored.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


